VOTING AND SUPPORT AGREEMENT
 
VOTING AND SUPPORT AGREEMENT, dated as of May 28, 2013 (this “Agreement”), among
Service Corporation International, a Texas corporation (“Parent”), Frank B.
Stewart, Jr. (“Founder”) and Paulette D. Stewart, spouse of Founder (“Spouse”,
each of Founder and Spouse, a “Shareholder”, and together, the “Shareholders”).
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Rio Acquisition Corp., a Delaware corporation and wholly owned subsidiary of
Parent, and Stewart Enterprises, Inc., a Louisiana corporation (the “Company”),
are entering into an Agreement and Plan of Merger (as the same may be amended or
supplemented from time to time, the “Merger Agreement”; capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to them in
the Merger Agreement), pursuant to which, upon the terms and subject to the
conditions thereof, Merger Sub will be merged with and into the Company (the
“Merger”), and each issued and outstanding share of Company Common Stock, other
than shares of the Company Common Stock held in treasury of the Company or owned
by Merger Sub, Parent or any direct or indirect Subsidiary of Parent or the
Company immediately prior to the Effective Time, will be canceled and converted
into the right to receive the Merger Consideration;
 
WHEREAS, as of the date hereof, each of the Shareholders Beneficially Owns
and/or is the record holder of the number of shares of Class A Common Stock and
the number of shares of Class B Common Stock set forth opposite such
Shareholder’s name on Schedule A (“Owned Shares”);
 
WHEREAS, as an inducement to Parent and Merger Sub to enter into the Merger
Agreement, Founder is willing to, on the terms and conditions set forth herein,
restrict his voting and dispositive powers with respect to (a) first, the
maximum number of shares of Class B Common Stock that do not, at any time and
from time to time during the term of this Agreement, exceed 29.99% of the
combined voting power of all of the outstanding voting securities of the Company
and (b) second, the maximum number of shares of Class A Common Stock that,
together with such maximum number of Class B Shares, do not, at any time and
from time to time during the term of this Agreement, exceed 29.99% of the
combined voting power of all of the outstanding voting securities of the Company
(the “Covered Shares”);
 
WHEREAS, each of the Shareholders acknowledges that Parent and Merger Sub are
entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of such Shareholder set forth in this
Agreement and would not enter into the Merger Agreement if such Shareholder did
not enter into this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent
and each of the Shareholders hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.            Shareholder Covenants.
 
(a)          Agreement to Vote.
 
(i)           Prior to the Termination Date, unless otherwise directed in
writing by Parent, Founder shall, and shall cause any other holder of record of
any Covered Shares Beneficially Owned by Founder to, at any meeting of
shareholders of the Company (or at any adjournment or postponement thereof)
called to vote upon the Merger and the Merger Agreement or any proposal
described in clause (B) or (C) below, vote (or cause to be voted) all of
Founder’s Covered Shares that are entitled to vote in each case, (A) in favor of
the Merger, the approval of the Merger Agreement and each of the other
transactions contemplated by this Agreement and the Merger Agreement;
(B) against any proposal submitted to the Company shareholders that would
result, or could reasonably be expected to result in, a breach in any material
respect of any covenant, representation or warranty or any obligation or
agreement of the Company under the Merger Agreement; and (C) against any
Competing Transaction.  Except as expressly set forth in this Section 1(a)(i),
no Shareholder shall be restricted from voting in favor of, against or
abstaining with respect to any matter presented to the shareholders of the
Company including with respect to the election of directors.
 
(ii)          Founder shall, on behalf of himself, file, or cause to be filed, a
fully-executed copy of this Agreement with the secretary of the Company promptly
following execution of this Agreement by all of the parties hereto and in any
event no later than five (5) Business Days following the date hereof.
 
(b)          No Solicitation; Support.
 
(i)           Prior to the Termination Date, each Shareholder shall, and shall
use reasonable best efforts to cause each of such Shareholder’s Affiliates
(other than the Company and its Subsidiaries) and such Shareholder’s and their
respective Representatives to: (A) immediately cease any ongoing solicitation,
knowing encouragement, discussions or negotiations with any Person that may be
ongoing with respect to a Competing Transaction; and (B) not, directly or
indirectly, (1) solicit, initiate or knowingly facilitate or knowingly encourage
(including by way of furnishing nonpublic information) any inquiries regarding,
or the making of any proposal or offer that constitutes, or could reasonably be
expected to lead to, a Competing Transaction, (2) engage in, continue or
otherwise participate in any discussions or negotiations regarding, or furnish
to any other Person any nonpublic information in connection with or for the
purpose of encouraging or facilitating, a Competing Transaction (other than,
solely in response to an unsolicited inquiry, to refer the inquiring Person to
this Section 1(b)(i) and to limit such Shareholder’s conversation or other
communication exclusively to such referral), or (3) approve, recommend or enter
into, or propose to approve, recommend or enter into, any letter of intent or
similar document, agreement, commitment, or agreement in principle (whether
written or oral, binding or nonbinding) with respect to a Competing Transaction.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)          Without limiting the generality of Section 1(b)(i), prior to the
Termination Date, each Shareholder agrees that such Shareholder shall not, and
shall use reasonable best efforts to cause each of such Shareholder’s Affiliates
(other than the Company and its Subsidiaries) and such Shareholder’s and their
respective Representatives not to, directly or indirectly, (A) solicit proxies
or become a participant in a solicitation (as such terms are defined in
Rule 14a-1 under the Exchange Act (disregarding Rule 14a-1(l)(2)(iv)
thereunder), including any otherwise exempt solicitation pursuant to Rule 14a-2
under the Exchange Act), in opposition to or competition with the consummation
of the Merger or otherwise encourage, advise or assist any party in taking or
planning any action which would reasonably be expected to compete, impede or
interfere with the consummation of the Merger in accordance with the terms of
the Merger Agreement, (B) directly or indirectly encourage, initiate, or
cooperate in a shareholder vote or action by consent of the Company’s
shareholders (whether by means of voting shares of capital stock or executing
any written consent thereof or otherwise) in opposition to or in competition
with the consummation of the Merger, (C) become a member of a “group” (as such
term is used in Rule 13d-5 under the Exchange Act) with respect to any voting
securities of the Company for the purpose of opposing or competing with the
consummation of the Merger or (D) unless required by applicable Law or as
permitted by Section 8, make any press release, public announcement or other
nonconfidential communication with respect to the business or affairs of the
Company or Parent, including this Agreement and the Merger Agreement and the
transactions contemplated hereby and thereby, without the prior written consent
of Parent.
 
(iii)         Except to the extent that Section 6.04 of the Merger Agreement
expressly permits otherwise, each Shareholder agrees that following distribution
of the Proxy Statement to the Company’s shareholders, such Shareholder will not
knowingly discourage any such shareholder from voting in favor thereof at any
Company shareholder meeting.
 
(c)          Waiver of Appraisal and Dissenters’ Rights and Actions.  Each
Shareholder hereby (i) waives and agrees not to exercise any rights of appraisal
or rights to dissent from the Merger that such Shareholder may have and (ii)
agrees not to commence, institute, maintain or prosecute any claim, derivative
or otherwise, (A) against the Company, any of its Representatives or any of its
successors, including claims relating to the negotiation, execution, or delivery
of the Merger Agreement or the consummation of the Merger, including any claim
alleging a breach of any fiduciary duty of the Company Board in connection with
the Merger and the other Transactions; provided that the foregoing clause
(ii)(A) shall not require any Shareholder to opt out of any class in any class
action with respect to any such claim not commenced, instituted, maintained or
prosecuted by a Shareholder, or (B) challenging the validity of or seeking to
enjoin the operation of any provision of this Agreement (other than in
accordance with the terms hereof).  The waiver contained in this Section 1(c)
will be absolute and perpetual.
 
(d)          Notice of Acquisitions.  Prior to the Termination Date, upon the
written request of Parent, each Shareholder shall disclose to Parent in writing
the number of any additional shares of Company Common Stock or other voting
securities of the Company of which such Shareholder acquires Beneficial
Ownership on or after the date hereof, such written disclosure to be made by
such Shareholder within five (5) Business Days of such written request from
Parent.  Filing of a Form 4 by Founder with the SEC shall be deemed to be full
compliance with the obligations under this Section 1(d).
 
 
3

--------------------------------------------------------------------------------

 
 
(e)          Notwithstanding anything herein to the contrary, at the request of
the Company Board, any Shareholder and its Representatives may engage in or
otherwise participate in discussions or negotiations with any Person with
respect to a Competing Transaction that the Company Board has determined
constitutes or could reasonably be expected to lead to a Superior Proposal in
accordance with the terms of the Merger Agreement.
 
2.            Termination.  This Agreement shall terminate upon the earliest of
(a) the Effective Time, (b) the termination of the Merger Agreement in
accordance with its terms, (c) mutual written consent of the parties hereto and
(d) any amendment, modification or waiver of the terms of the Merger Agreement
to reduce or change the form of the consideration to be paid to the Shareholders
in connection with the Merger, create any additional conditions to the
consummation of the Merger or otherwise adversely affect the Shareholders in any
material respect, without the prior written consent of the Shareholders (such
earliest date being referred to herein as the “Termination Date”); provided,
however, that the provisions set forth in Section 1(c) shall survive the
Effective Time and Section 10 shall survive any termination of this Agreement;
provided, further, that termination of this Agreement shall not prevent any
party hereunder from seeking any remedies (at law or in equity) against any
other party hereto for such party’s breach of any of the terms of this Agreement
prior to the Termination Date.
 
3.            Representations and Warranties of Each Shareholder.  Each of the
Shareholders hereby severally represents and warrants to Parent as follows:
 
(a)          Ownership.  As of the date of this Agreement, such Shareholder is
the record holder and/or Beneficial Owner of, and has sole or shared voting
power and sole or shared power of disposition with respect to, the Owned Shares
as set forth on Schedule A (and with respect to any Covered Shares with respect
to which such Shareholder shares voting power, Schedule A sets forth all Persons
with which such Shareholder shares such voting power, including the relative
voting power of such Shareholder and such other Person or Persons), free and
clear of Liens, proxies, powers of attorney, voting trusts or voting agreements
(other than applicable securities Laws and any Lien, proxy or power of attorney
created by this Agreement).
 
(b)          Organization and Authority.  Such Shareholder has all necessary
power and capacity to enter into, execute and deliver this Agreement, to carry
out such Shareholder’s obligations hereunder and to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by
such Shareholder, and, assuming due authorization, execution and delivery by the
other parties hereto, this Agreement is a legal, valid and binding obligation of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to the Bankruptcy Exceptions.  Such Shareholder is entering into
this Agreement solely in such Shareholder’s capacity as a record holder and/or
Beneficial Owner of the Covered Shares and has received and reviewed the Merger
Agreement in the form proposed to be executed by Parent and the Company as of
the date hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)          Consents; No Conflicts.  Except for (A) filings under the HSR Act
and any other applicable Antitrust Law, (B) filings with the SEC under the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby, and (C) as otherwise contemplated by the
Merger Agreement, the execution, delivery and performance by such Shareholder of
this Agreement do not and will not (1) require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority, (2) conflict with or violate any Law or Order applicable
to such Shareholder or such Shareholder’s assets, properties or businesses or
(3) result in any breach of or constitute a default (or an event which with
notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of any Lien on any property or asset of such Shareholder
pursuant to any Contract, except, in each case, as would not prevent or
materially delay such Shareholder from performing such Shareholder’s obligations
under this Agreement.
 
(d)          No Litigation. There is no Action pending or, to the knowledge of
such Shareholder, threatened against such Shareholder that could reasonably be
expected to impair in any material respect the ability of such Shareholder to
perform such Shareholder’s obligations hereunder or to consummate the
transactions contemplated hereby.
 
4.            Waiver of Community Property Rights.  Spouse  shall not assert or
enforce, and does hereby waive, any rights granted under any community property
statute with respect to the Covered Shares held by Founder applicable to Spouse
that would adversely affect the covenants made by Founder pursuant to this
Agreement.
 
5.            Restriction on Transfer, Proxies.
 
(a)          Prior to the Termination Date, Founder shall not, directly or
indirectly, (i) except as set forth in subsection (b) of this Section 5, sell,
transfer, pledge, deposit, hypothecate, encumber, assign or otherwise dispose of
(including by gift), or enter into any Contract with respect to the sale,
transfer, pledge, deposit, hypothecation, encumbrance, assignment or other
disposition of, any of the Covered Shares other than pursuant to the Merger
Agreement (it being understood that nothing in this clause (i) shall be deemed
to restrict the sale, transfer, pledge, deposit, hypothecation, encumbrance,
assignment or other disposition of (including by gift), or entry into any
Contract with respect to the sale, transfer, pledge, deposit, hypothecation,
encumbrance, assignment or other disposition of, any Class A Shares or Class B
Shares Beneficially Owned or held of record by Founder in excess of the number
of such shares that, taken together, represents 29.99% of the combined voting
power of all of the outstanding voting securities of the Company); (ii) grant
any proxies or powers of attorney (other than to Parent, its officers or other
designees), deposit any Covered Shares into a voting trust or enter into a
voting agreement with respect to any Covered Shares; or (iii) take any action or
omit to take any action that would make any representation or warranty of
Founder contained herein untrue or incorrect in any material respect, have the
effect of preventing or disabling Founder from performing his obligations under
this Agreement or would materially delay or adversely affect the consummation of
the Transactions.  Any purported transfer of the Covered Shares in violation of
this Section 5 shall be null and void ab initio.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)          Notwithstanding Section 5(a), Founder may transfer any or all of
the Covered Shares Beneficially Owned or held of record by him, in accordance
with provisions of applicable Law, to any “Permitted Transferee” as defined in
the Company’s Amended and Restated Articles of Incorporation, as amended and
restated as of April 3, 2008; provided, however, that, prior to and as a
condition to the effectiveness of such transfer, each Person to which any of
such Covered Shares or any interest in any of such Covered Shares is or may be
transferred shall have executed and delivered to Parent a counterpart of this
Agreement pursuant to which such Person shall be bound by all of the terms and
provisions of this Agreement, and shall have agreed in writing with Parent to
hold such Covered Shares or interest in such Covered Shares subject to all of
the terms and provisions of this Agreement.  Prior to the Termination Date,
Founder shall not, directly or indirectly, convert any Class B Common Shares to
Class A Common Shares.
 
6.            Further Assurances.  From time to time, at any other party’s
request and without further consideration, each party hereto shall take such
reasonable further action as may reasonably be necessary or desirable to
consummate and make effective the transactions contemplated by this Agreement.
 
7.            Certain Disclosures. Subject to reasonable prior notice and
approval (which shall not be unreasonably withheld, delayed or conditioned),
each Shareholder shall permit and hereby authorizes Parent and the Company to
publish and disclose such Shareholder’s identity and ownership of the Covered
Shares and the nature of such Shareholder’s commitments, arrangements and
understandings pursuant to this Agreement and any other information that Parent
reasonably determines to be necessary or desirable in any press release or any
other disclosure document in connection with the Merger or the other
Transactions (including the Proxy Statement).
 
8.            Fiduciary Duties.  Notwithstanding anything in this Agreement to
the contrary, (a) no Shareholder makes any agreement or understanding herein in
any capacity other than in such Shareholder’s capacity as a record holder and/or
Beneficial Owner of Covered Shares and (b) nothing herein shall be construed to
limit or affect any action or inaction by any Shareholder acting in such
Shareholder’s capacity as a director or officer of the Company in a manner
consistent with the Merger Agreement.
 
9.            No Control.  Nothing contained in this Agreement shall give
Parent, directly or indirectly, the right to control or direct the operations of
the Company or any of its Subsidiaries prior to the Effective Time.
 
10.          General Provisions.
 
(a)           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by
facsimile, by email, by reputable overnight delivery service or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 10(a)):
 
 
6

--------------------------------------------------------------------------------

 
 
if to Parent:


Service Corporation International
1929 Allen Parkway
Houston, Texas 77019
Facsimile No:  (713) 525-7605
Attention:  Greg Sangalis
Email:  Gregory.Sangalis@Sci-us.com


with a copy to:


Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Facsimile No:  (212) 848 7179
Attention:  John A. Marzulli, Jr.
                  Robert M. Katz
Email:  jmarzulli@shearman.com
Email:  rkatz@shearman.com


if to any Shareholder:
 
Stewart Capital, LLC
111 Veterans Blvd.
Suite 1020
Metairie, LA 70005
Facsimile No:  (504) 834-1142
Attention:  John McNamara
 
with a copy to:
 
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California 90071
Facsimile No:  (213) 891 8763
Attention:  Paul D. Tosetti
                    Jason H. Silvera
Email:  paul.tosetti@lw.com
Email:  jason.silvera@lw.com


(b)          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)          Entire Agreement; Assignment.  This Agreement (including Schedule A
attached hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof.  This Agreement shall not be assigned, in
whole or in part, by operation of law or otherwise without the express written
consent of the non-assigning party or parties and any attempted assignment
without such consent shall be null and void.
 
(a)          Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its permitted successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
 
(b)          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware applicable to contracts
executed in and to be performed in that State.  All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in the
Delaware Court of Chancery or, in the event (but only in the event) that such
court does not have subject matter jurisdiction over such Action, in the United
States District Court for the District of Delaware.  The parties hereto hereby
(a) submit to the exclusive jurisdiction of the Delaware Court of Chancery or,
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such Action, the United States District Court for the
District of Delaware for the purpose of any Action arising out of or relating to
this Agreement brought by any party hereto, and (b) irrevocably waive, and agree
not to assert by way of motion, defense, or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any of the above-named courts.
 
(c)          Headings.  The headings contained in this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement.
 
(d)          Counterparts.  This Agreement may be executed and delivered
(including by email delivery of an executed document in PDF form) in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (A) ARISING UNDER THIS
AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.  EACH OF THE PARTIES HERETO HEREBY
(I) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
SUCH ACTION OR LIABILITY, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(h).
 
(f)           Specific Performance; Remedies Cumulative.  The parties hereto
agree that irreparable damage would occur in the event any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties hereto shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.  Except as otherwise provided in
this Agreement, any and all remedies in this Agreement expressly conferred upon
a party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.
 
[Signature page follows]
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

  SERVICE CORPORATION INTERNATIONAL                  
 
By:
/s/ Thomas L. Ryan      Name: Thomas L. Ryan      Title: President & CEO       
   

 

  /s/ Frank B. Stewart, Jr.      Frank B. Stewart, Jr.  
 
 
                      /s/ Paulette D. Stewart      Paulette D. Stewart  

 
 
 
 
 
 
 
 
 
 






 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 
Shareholder
Class A Common Stock
Class B Common Stock
     
Founder
5,635,068
3,555,020
     
Spouse
339,057
0



 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------